UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 ARMOUR Residential REIT, Inc. (Exact name of registrant as specified in its charter) Maryland (State of incorporation or organization) 26-1908763 (IRS Employer Identification No.) 3001 Ocean Drive, Suite 201 Vero Beach, Florida (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered 7.875% SeriesB Cumulative Redeemable Preferred Stock, Liquation Preference $25.00 per Share Name of each exchange on which each class is to be registered The New York Stock Exchange If this Form 8-A relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is to become effective pursuant to General Instruction A.(c), please check the following box. If this Form 8-A relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is to become effective pursuant to General Instruction A.(d), please check the following box. Securities Act registration statement file number to which this form relates: File No. 333-182583 Securities to be registered pursuant to Section 12(g) of the Act: None. INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant's Securities to be Registered. For a description of the securities being registered hereunder, reference is made to the information set forth under the heading "Description of the SeriesB Preferred Stock" in the Registrant's Prospectus Supplement dated February 7, 2013, as filed with the Securities and Exchange Commission (the "Commission") on February 8, 2013, pursuant to Rule 424(b) under the Securities Act of 1933 and under the headings "Description of Capital Stock-Shares of Preferred Stock" and "-Restrictions on Ownership and Transfer" in the accompanying prospectus that constitutes a part of the Registrant's Shelf Registration Statement on Form S-3 (File No. 333-182583), filed with the Commission on July 9, 2012, which information is incorporated herein by reference. Item 2.
